Citation Nr: 1034096	
Decision Date: 09/10/10    Archive Date: 09/21/10

DOCKET NO.  05-16 501	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, 
Florida


THE ISSUE

Entitlement to service connection for a menstrual disorder.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and B. T. 


ATTORNEY FOR THE BOARD

Nadine W. Benjamin, Counsel


INTRODUCTION

The Veteran (appellant) served on active duty from February 1995 
to May 2000.  

This matter comes to the Board of Veterans' Appeals (Board) on 
appeal from a rating decision of the Department of Veterans 
Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.  

In February 2008, the Veteran appeared before the undersigned 
Veteran's Law Judge and gave testimony in support of this claim.  
A complete transcript is of record.  

In March 2008, the Board remanded this claim to the RO for 
additional development.  The case has been returned to the Board 
and is ready for further review.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the appellant if 
further action is required.


REMAND

Unfortunately, a remand is required in this case.  Although the 
Board sincerely regrets the additional delay, it is necessary to 
ensure that there is a complete record upon which to decide the 
Veteran's claim so that she is afforded every possible 
consideration.  

When the Board remanded this claim in March 2008, it was pointed 
out that the Veteran's service treatment records reflect that she 
was seen for irregular menstrual cycles many times during 
service, but no satisfactory diagnosis was provided.  Post-
service, an August 2001 VA medical record reflects that a cyst 
was found on the Veteran's right ovary.  In January 2002, she had 
a laparoscopic ovarian cystectomy. She also had an MRI of the 
sella turcica, which showed a possible microadenoma of the 
hypophysis of 5-6 mm.  Later medical record indicates that the 
Veteran was diagnosed with pituitary microadenoma.  A September 
2003 VA medical record notes that the Veteran had a history of 
abnormal Pap smear and colposcopy and was awaiting a LEEP 
procedure.  The Veteran had been recently started on medication 
for galactorrhea.  A December 2003 record reflects a conversation 
with the Veteran about the results of her Pap smear.  She was 
found to have low grade squamous intraepithelial lesion (mild 
dysplasia and changes consistent with HPV infection).  A January 
2004 record notes that the Veteran had complained of clear, 
white-yellow nipple discharge for the past two years.  Another 
LEEP procedure was performed in March 2005.

The Board also noted that at her February 2008 hearing, the 
Veteran described her various medical problems and stated that 
many of them were discovered when her doctor ordered blood work, 
x-rays, ultrasounds, and other tests performed to try and find 
out why her menstrual cycles were so abnormal.  The Veteran and 
her representative stated that doctors still were unable to 
determine the cause of the Veteran's irregular menstrual cycles.  
The Veteran expressed her belief that her in-service menstrual 
abnormalities may be related to her post-service gynecological 
problems.

The Board found that because a definite diagnosis regarding the 
Veteran's complaint of irregular periods was not of record, a 
thorough VA examination, which could include a period of 
hospitalization and observation, was warranted in this case so 
that doctors may perform whatever tests and procedures are 
appropriate for determining exactly what the Veteran's 
gynecological disabilities are and the relationship they have, if 
any, to her irregular menstrual cycles.

In May 2009, the Veteran was examined by VA.  The examiner 
diagnosed irregular menstrual cycle and found that it is at least 
as likely as not that the diagnosed gynecological disability was 
caused by or the result of service.  Subsequently on March 23, 
2010, a VA gynecologist submitted an addendum medical opinion.  
He noted there were episodes of irregular bleeding during service 
treated with hormonal therapy and diagnostic testing.  He further 
went on to state that this is normal standard of care.  He also 
noted a finding of small pituitary microadenoma may have caused 
problems with irregular bleeding and that this was nonservice 
related and not related to military activity.  He also stated 
that the VA treatment in 2007 indicated a possibility of a 
previous problem of pelvic inflammatory disease-mainly a 
sexually transmited disease.  He opined that therefore irregular 
menstrual cycle has no relationship to any present gynecologic 
problems.  

The Board is obligated by law to ensure that the RO complies with 
its directives; where the remand orders of the Board are not 
complied with, the Board errs as a matter of law when it fails to 
ensure compliance.  Stegall v. West, 11 Vet. App. 268 (1998).  
Here the mandates of the Board were not complied with since the 
examiners did not indicate if there is an underlying diagnosed 
condition responsible for the Veteran's irregular periods, and if 
so whether the diagnosed condition is related to the inservice 
treatment.  Thus a remand is required.  

Accordingly, the case is REMANDED for the following action:

1.  The Veteran's file should be referred 
to the VA gynecologist who offered the 
March 2010 addendum opinion for further 
information.  The examiner should indicate 
in the report that the claims file was 
reviewed.  

As irregular periods is not a disability, 
the examiner is asked to diagnose any 
current disability which may be causing the 
irregular periods and may be relevant to 
this appeal and to provide an opinion as to 
whether it is at least as likely as not (a 
50 percent probability or more) that any 
such diagnosed disability was incurred in 
or aggravated during service.  
Specifically, the examiner is asked to 
review the Veteran's service treatment 
records and post-service treatment records 
and to determine whether any diagnosed 
gynecological disability is at least as 
likely as not related to the irregular 
menstrual cycles the Veteran experienced 
during service.  The examiner should opine 
as to the likely cause of any disability 
that cannot be linked to the Veteran's 
irregular menstrual cycles.  

The examiner's report should include an in-
depth review of the Veteran service 
treatment records and the post-service 
medical evidence of record and should 
specifically address any gynecological 
condition that is either diagnosed or 
suspected in the Veteran's medical records. 

If it is determined that the information 
cannot be supplied to determine a current 
diagnosis or the cause of the irregular 
menstrual cycles themselves without further 
evaluation of the Veteran, in order to 
obtain the requested information, a VA 
examination or a period of hospitalization 
and observation may be recommended, and the 
Veteran should be informed of her 
obligation to report. See 38 C.F.R. §§ 
3.158 and 3.655 (2009).  

If the March 2010 examiner is not 
available, refer the file to a board 
certified gynecologist who should undertake 
the requested development as noted above. 

A complete rationale for all opinions must 
be provided. 

2.  The RO should review the claims folder 
and ensure that all of the foregoing 
development actions have been conducted and 
completed in full.  If any development is 
incomplete, appropriate corrective action 
is to be implemented.  Specific attention 
is directed to the report of examination.  
If the requested report does not include 
fully detailed descriptions of pathology 
and all test reports, specific studies or 
adequate responses to the specific opinions 
requested, the report must be returned for 
corrective action.  38 C.F.R. § 4.2 (2009); 
See also Stegall v. West, 11 Vet. App. 268 
(1998).

3.  Following completion of the above, the 
claim should be readjudicated.  If the 
benefit sought is not granted, the Veteran 
and her representative should be furnished 
an appropriate supplemental statement of 
the case and be provided an opportunity to 
respond.  The claim should be returned to 
the Board as warranted.


The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
F. JUDGE FLOWERS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2009).


